Case 1:16-cv-11840-NMG Document 22-1 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

 

 

JOHN DOES 1-100,

Defendants.

)
UNITED STATES OF AMERICA, et al, )
ex rel. DAVID GONZALEZ, )
)
Plaintiffs, ) No. 16cv11840-NMG
)
Vv. ) FILED IN CAMERA AND
) UNDER SEAL PURSUANT
DAVITA HEALTH CARE PARTNERS, ) TO 31 U.S.C. § 3730(b)(2)
DAVITA KIDNEY CARE, FRESENIUS )
MEDICAL CARE NORTH AMERICA, )
FRESENIUS KIDNEY CARE, )
AMERICAN KIDNEY FUND, and )
)
)
)
)

 

[PROPOSED] ORDER

The United States and plaintiff states having declined to intervene in this action pursuant to
the False Claims Act, 31 U.S.C. § 3730(b)(4), the Court rules as follows:
IT IS ORDERED that:

1. the Complaint be unsealed and served upon the defendants by the relator;

2. all other contents of the Court's file in this action remain under seal and not be made
public or served upon the defendants, except for this Order and the United States' Notice of
Election to Decline Intervention, which the relator will serve upon the defendants only after
service of the Complaint;

3. the seal be lifted as to all other matters occurring in this action after the date of this
Order;

4, the parties shall serve all pleadings filed in this action, including supporting

memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3);
Case 1:16-cv-11840-NMG Document 22-1 Filed 07/23/19 Page 2 of 2

5. the United States may order any deposition transcripts and is entitled to intervene in this
action, for goodcause, at any time;

6. the parties shall serve all notices of appeal upon the United States;

7. all orders of this Court will be sent to the United States;

7. should the relator or the defendants propose that this action be dismissed, settled, or
otherwise discontinued, the Court will solicit the written consent of the United States before
ruling or granting its approval.

IT IS SO ORDERED,

This __ day of , 2019

 

HONORABLE NATHANIEL M. GORTON
UNITED STATES DISTRICT JUDGE
